Title: From Benjamin Franklin to Sir John Pringle, [1767?]
From: Franklin, Benjamin
To: Pringle, Sir John


Dear Sir,
[1767?]
I have attentively perused the Remarks of Capt. Coats, relative to Voyages into Hudson’s Bay, the Geography of the Country, and his Reasons for believing a Western Sea to be not far distant, put into my Hands by Dr. Hamilton and I cannot but think the Work of too great Importance to be kept longer in Obscurity, as the Information it contains would be highly useful to any who should endeavour farther Discoveries in those Parts. I wish therefore, that it was either made publick for the Benefit of all who might be engag’d in future Attempts to discover a Northwest Passage, or that it was safely lodged in the Admiralty, for the Use of any Ships that might here after be order’d by Government farther to explore those Regions. I am, with great Respect Sir Your most obedient humble Servant
B F
Sir John Pringle
